DETAILED ACTION
Claims 1-19 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Response to Arguments
Following the approved terminal disclaimer decision of 7/14/2022, the Double Patenting rejection of the Claims is Withdrawn.
The two approved terminal disclaimers for 16/986,828 and 16/986,800, overcomes the Double Patenting rejection of the claims.
Following the canceling of the rejected claim, the 112 rejection of the Claims from the previous action is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant argues the newly amended subject matter overcomes the 101 rejection of the claims.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Following Applicants arguments and amendments, the 103 rejection of the claims is Withdrawn. 
See reasons for allowance below.

Claim Objections
Claim 14 is objected to because of the following informalities: the claim recites “a grain structure of a rail”, in line 28, which is improper because there is a previous recitation of a grain structure of the rail.  Suggested correction is for the limitation to read “the grain structure of the rail”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a grain structure of a rail” will be interpreted as “the grain structure of the rail” that is present in the preceding limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “replacing at least a portion of the rail of the train track prior to the wear time elapsing” and Claim 3 recites the limitation “wherein replacing at least the portion of the rail of the train track prior to the wear time elapsing is based on the recommended set of maintenance parameters” as recited in the amended claims. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. When looking at Figures 1, 14, and 15, as well as specification paragraphs [0050], [0053], [0059]-[0060], [0064], [0075], [0081]-[0082], and [0093]-[0099] as suggested by Applicant, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

Examiner’s Note: For the purposes of examination, the “replacing …” limitations in claims 1 and 3 will be interpreted as determining a time when the rail will reach a wear or growth fail limit and need to be replaced, in accordance with [0081] of the specification as filed. Therefore, the replacing is a determination of the time to replace the rail.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.
Step 1: Claims 1-13 are directed to a method, which is a process, which is a statutory category of invention. Claims 14-16 are directed to a method, which is a process, which is a statutory category of invention. Claims 17-19 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-19 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14 and 17 are directed to the abstract idea of modeling wear and determining the lowest cost to maintain a train track, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "obtaining a train wheel profile of a train car” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters:” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "generating a wear model based on the rail material properties” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " performing a wear simulation using the rail profile for a predetermined time period by: running the contact model to produce a simulated loading; running the wear model to produce a simulated wear profile based on the simulated loading; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of generating an updated rail profile by modifying the rail profile by the simulated wear profile and a grinding profile, wherein modifying the rail profile by the grinding profile includes reducing rail material of the rail profile;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "repeating the wear simulation iteratively by using, in each subsequent wear simulation, the updated rail profile generated during the previous wear simulation until a final updated rail profile exceeds a predetermined wear limit for the rail, wherein the predetermined time period of the wear simulation is one month or less, and wherein the predetermined wear limit includes a wear fail limit; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " calculating a wear time until the final rail profile exceeds the predetermined wear limit, wherein the wear time is at least one year;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " comparing a cost value for each set of maintenance parameters, wherein the cost value is based on maintenance costs associated with the corresponding set of maintenance parameters, and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "an annual depreciation cost associated with the corresponding set of maintenance parameters, wherein calculating the annual depreciation cost is inversely proportional to the wear time; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " replacing at least a portion of the rail of the train track prior to the wear time elapsing” as interpreted in light of [0081] of the specification is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claim 14 has the additional limitations of “a rail profile with a crack profile;”, “lubrication properties”, “generating a wear model based on the material properties and/or lubrication properties;”, “generating a crack growth model based on the rail profile and the crack profile wherein the crack growth model includes generating a finite element model based on the rail material properties, wherein the finite element model describes a grain structure of the rail of the train track and represents polycrystalline properties of the rail of the train track, and wherein generating the finite element model includes generating a random microstructure instance, the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties, wherein the rail material properties include a brittleness of the rail of the train track;”, “running the crack growth model using the rail profile, the crack profile, the finite element model and the simulated loading to produce a simulated crack growth profile for the predetermined time period, wherein running the crack growth model using the finite element model includes modeling stresses in the grain structure for the predetermined time period; and”, “generating an updated rail profile by modifying the rail profile by the simulated wear profile and the crack growth profile;”, “repeating the wear simulation iteratively by using, in each subsequent wear simulation, the updated rail profile generated during the previous wear simulation until a final updated rail profile exceeds a predetermined wear limit for the rail or the updated crack profile exceeds a predetermined crack growth fail limit, wherein the predetermined time period of the wear simulation is one month or less, and wherein the predetermined wear limit includes a wear fail limit; and”, “calculating a rail life time until the final rail profile exceeds the predetermined wear limit or the updated crack profile exceeds a predetermined crack growth fail limit, wherein the rail life time is at least one year;”, “selecting the set of maintenance parameters with the lowest cost value.” all of which are a process that, under its broadest reasonable interpretation, are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claim 17 has the additional limitations of “wherein the maintenance costs are based on a grinding cost, and wherein the grinding cost increases inversely to a speed and a depth of a number of grinding passes on the rail of the train track” which is a process that, under its broadest reasonable interpretation, are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Dependent claims 2-13, 15-16 and 18-19 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. The additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor” in claim 17 merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mental steps or with the aid of pencil and paper to implement the abstract idea. There is no particular machine on which the judicial exception is being applied.
Dependent claims 2-13, 15-16 and 18-19 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 14 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 17 includes the additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor” which are computer components that merely use a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does amount to significantly more than the judicial. (MPEP 2106.05(f)(2)). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, "[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception." 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further defining a grinding profile, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 3 is directed to further defining the recommended set of maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 4 is directed to further defining the preferable set of maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 5 is directed to further defining the cost value calculation, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 6 is directed to further defining the grinding parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 7 is directed to further defining the maintenance costs, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 8 is directed to further defining the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 9 is directed to further defining the friction modifier parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 10 is directed to further defining the wear model, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 11 is directed to further defining the contact model and wheel model, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 12 is directed to further defining the train track, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 13 is directed to further defining the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 15 is directed to further defining the costs of the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 16 is directed to further defining the costs of the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 18 is directed to further defining the displayed data, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Dependent claim 19 is directed to further defining the friction modifier parameters, which further narrows the abstract idea identified in the independent claim, which is directed to a “Mental Process”.
Accordingly, claims 1-19 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, as well as 35 U.S.C. 112 set forth in this Office action as no prior art has been cited and to include all of the limitations of the base claim and any intervening claims. The claimed invention is distinguishable from the closest pieces of prior art, Meghoe, Hyde, Popovic, Patra, Ghodrati,  as the closest pieces of prior art do not use the same predetermined time period, wear time, annual depreciation cost, brittleness of the rail, and grinding costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stenbeck. “Incentives to Innovations in Road and Rail Maintenance and Operations”: Also teaches using an annual depreciation calculation, using straight line depreciation, where the associated costs are divided by the time of use. The cost for performing maintenance is calculated using different factors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147